


Exhibit 10.6
LONG-TERM INCENTIVE PLAN
Plan XII (2012 - 2014)


Purpose and Objective


Our mission at CHS is to improve company profitability and shareholder value.
The CHS Long-Term Incentive Plan is provided to executives and key employees who
can have influence on long-term business success.


The objectives of this Plan are to:
•
Link a component of the participants’ pay with long-term business performance

•
Encourage executives to provide competitive returns to our shareholders’ equity
over the long term

•
Maintain a competitive pay element

•
Retain key executives and employees



Plan Name and Effective Date


The name of this Plan is CHS Long-Term Incentive Plan, Plan XII. This is a three
(3) year performance plan, effective from September 1, 2011 through August 31,
2014.


New three year performance periods begin each fiscal year. Therefore, there are
three plans in operation concurrently as illustrated below.


2012
2013
2014
2015
2016
2012-2014 Plan
 
 
 
2013-2015 Plan
 
 
 
2014-2016 Plan



Administration


The CFO and Vice President of Human Resources administer this Plan.


The Plan Administrators will:
•
Communicate plan design to participants

•
Review and report the results of each Plan

•
Ensure accurate and timely distribution of awards



Eligibility


Participants are nominated by members of the CHS Senior Leadership team (“SLT”),
and must be approved by the SLT. The SLT shall review and approve any potential
participants, and grant approval for continuation for all new and current
participants on an annual basis.


Performance Measurement


The CEO and the CFO establish the company Return on Adjusted Equity (ROAE)
threshold, target, maximum and superior performance levels. These levels are
approved by the Board of Directors. CHS must meet the established ROAE threshold
level before participants can receive awards from this Plan.






--------------------------------------------------------------------------------




The following chart includes Plan XII’s established ROAE measures and the
required Net Income to reach each ROAE level.


‘000S excluded
THRESHOLD LEVEL
TARGET LEVEL
MAXIMUM LEVEL
SUPERIOR PERFORMANCE LEVEL
Return On Adjusted Equity
8.0%
10.0%
14.0%
20.0%
Three Year 2012-2014 Net Income Required to Achieve ROAE
$1,077,155
$1,328,036
$1,829,797
$2,582,439



Award Opportunities and Calculation


The award opportunity potential is expressed as a percentage of each
participant’s average salary over the three-year Plan period. The award
opportunity percent varies by position and grade level. The salary and percent
opportunity used to calculate the award are based on status as of August 31st of
each of the plan years.


Note: Participants who entered the plan prior to 9-01-11 will have awards
calculated based on whichever value is higher, base salary or salary range
midpoint, as defined in transition methodology. Participants entering the plan
9-01-11 or later will have awards calculated based on three year average salary.


Award Approval Process


At the conclusion of the Plan period, the CFO and Vice President of Human
Resources will prepare a report summarizing CHS performance results against the
established Plan, which shall determine individual awards, and communicate your
personal LTI award. After the completion of the annual company financial audit,
Long Term Incentive Awards are credited to your CHS Deferred Compensation Plan
account and are subject to the operating rules of the CHS Deferred Compensation
Plan.


Note: Awards for achieving results from 8% ROAE through 20% ROAE will be
contributed to the CHS Deferred Compensation plan. However, due to IRC section
409A rules, earned awards for results beyond 14% ROAE will be paid in cash to
all participants upon the completion of the vesting period (January 2017). The
table below provides an illustration.
DISTRIBUTION ELECTIONS PER 409A RULES
 
Award Attributable to
Award Attributable to
>14% ROAE
Award Level
8%
ROAE
10%
ROAE
14%
ROAE
Plan 2012-2014
Participant Makes Distribution Elections
Award Deferred to Full Vesting Date - 1-1-17
And Paid in Cash
Plan 2013-2015
Award Deferred to Full Vesting Date - 1-1-18
And Paid in Cash
Plan 2014-2016
Participant Makes Distribution Elections

Note: The IRC section 409A rules also apply to awards from the 2013-2015 LTI
Plan.
Beginning with the 2014-2016 Plan you will be able to make distribution
elections on your entire award.


Plan Accrual, Award and Vesting


While this plan is in operation it has the potential to be running concurrently
with two other three-year plans. Provisions have been made to spread awards out
among concurrent plans to ensure that no plan is overly influenced by a single
year’s performance.


The following chart provides a hypothetical example to demonstrate a typical
performance/measurement period, award, and vesting schedule.






--------------------------------------------------------------------------------




[ltip.jpg]




This example shows that Plan XII is accrued based on Fiscal Year 2012-2014
performance, and awarded in November of 2014. Funds are vested 1/3 each year,
beginning January 2015, and are subject to the provisions of the CHS Deferred
Compensation Plan.


Effect on Change in Employment Status


New Participants
Participants must be in a plan a minimum of six months in order to be eligible
for an award. Awards for all new participants will be pro-rated based upon full
month(s) participation out of the 36 month plan performance period.


Employees who are approved and enroll in the CHS Deferred Compensation Plan by
the last day in February will have awards directed to the CHS Deferred
Compensation Plan, and are subject to terms of the plan. Participants approved
after this date will begin participation in the CHS Deferred Compensation Plan
September first of the following fiscal year.


Retirement, Death or Permanent Disability
Current Plan in Operation: Participants who retire (defined as age 55 and 10
years Credited Service or age 65 as defined by CHS Deferred Compensation Plan
rules), die or become permanently disabled during a plan period will receive any
potential award for the plan period prorated by the number of full month(s) of
participation in the 36 month plan performance period. Participants must be in a
plan a minimum of six months in order to be eligible for an award. The pro-rated
award will be determined and processed after the conclusion of the plan period
in accordance with normal plan procedures. This award will immediately vest and
will be subject to the provisions of the CHS Deferred Compensation Plan.


Previous Plan(s): Participants who retire (defined as age 55 and 10 years
Credited Service or age 65 as defined by CHS Deferred Compensation Plan rules),
die or become permanently disabled will receive all earned, yet unvested, awards
from previous plan(s), as they will immediately vest. All awards remain subject
to the provisions of the CHS Deferred Compensation Plan.


Termination
Participants who terminate, or are terminated during the term of the Plan, will
forfeit all rights to un-awarded plan benefits and any non-vested awards being
held in the CHS Deferred Compensation Plan. Vested awards are subject to the
provisions of the CHS Deferred Compensation Plan.


Non-Recurring Events


Non-recurring business events, which have a substantial impact on CHS financial
results during the Plan period, may be excluded from the calculations for
determining awards. Such events could include major gains or losses from
acquisitions (including planned short-term losses), divestitures, lawsuits,
significant business write-offs, casualty losses, or a sale of assets.


Amounts to be excluded will be determined by the CEO and CFO, and approved by
the Board of Directors.




--------------------------------------------------------------------------------






Amendments or Termination of Plan


During the course of any three year plan, CHS may amend or terminate this Plan
without prior notification or the consent of the participants. Once the three
year measurement period is completed and audited, awards cannot be modified or
terminated.


Nothing in this plan can be interpreted as a contract for employment, continued
employment or continued participation in the CHS Long Term Incentive Plan, or in
any other CHS compensation or benefit program.




